AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Clayton A. Lewis, et al.,
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiffs,
         v.                                            Case Number: 2:16-cv-02787-JAD-NJK
Caesars Entertainment Corporation, et al.,


                                Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED
that judgment is hereby entered against Defendant Bingli L. Yang in the amount of $81,319 in compensatory
damages, $162,638 in punitive damages, and $2,564 in attorney's fees, for a total default judgment against
Yang of $246,521.




         May 1, 2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Matott
                                                             Deputy Clerk
